DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reel 2,902,311.
In Re Claim 1, Reel teaches a bollard lifting system for lifting a plurality of bollards, wherein the plurality of bollards are spaced-apart with a plurality of gaps between the plurality of bollards, wherein each of the plurality of gaps is elongated and parallel to the plurality of bollards, comprising:		a vehicle (truck, Column 7, Lines 65-70) adapted to traverse a ground surface, wherein the vehicle includes an arm (3, Fig. 3) extending from the vehicle and a plurality of wheels or a plurality of tracks connected to a motor;										a lifting frame (7, Fig. 4) connected to the arm of the vehicle; and					a plurality of clamps (25, 26, Fig. 4) rotatably connected to the lifting frame, wherein each of the plurality of clamps are rotatable between a released position (Fig. 4) and an engaged position (Fig. 5);		wherein each of the plurality of clamps has a first projection (25) and a second projection (26) extending from a shaft (28), wherein the first projection extends in a direction opposite of the second projection (See Fig. 5);										wherein when the plurality of clamps are in the released position the plurality of clamps are parallel with the plurality of gaps and the plurality of bollards; (See Fig. 4) 					wherein when the plurality of clamps are in the released position the plurality of clamps are configured to allow the plurality of clamps to pass through the plurality of gaps between the plurality of bollards; (see Fig. 4)										wherein when the plurality of clamps are in the engaged position the plurality of clamps are crosswise with respect to the plurality of gaps and the plurality of bollards; (See Fig. 5)		wherein when the plurality of clamps are in the engaged position the plurality of clamps are configured to prevent the plurality of clamps from passing through the plurality of gaps between the plurality of bollards; (See Fig. 5) 									wherein when the plurality of clamps are in the engaged position and extending through the plurality of gaps between the plurality of bollards, the plurality of bollards are removably connected to the lifting frame by the plurality of clamps and the vehicle is able to lift the plurality of bollards. (Column 7, Line 65-Column 8, Line 6)
In Re Claim 2, Reel teaches wherein when the plurality of clamps are in the released position the plurality of clamps are vertically orientated, (See Fig. 4) and wherein when the plurality of clamps are in the engaged position the plurality of clamps are horizontally orientated. (See Fig. 5) 
In Re Claim 3, Reel teaches wherein the released position is ninety degrees with respect to the engaged position. (See Fig. 4 and See Fig. 5) 
In Re Claim 4, Reel teaches wherein each of the plurality of clamps is comprised of a T-shaped structure. (See Fig. 5) 
In Re Claim 5, Reel teaches wherein the first projection includes a first hooked end to engage one of the plurality of bollards and wherein the second projection includes a second hooked end to engage another of the plurality of bollards. (See Fig. 5) 
In Re Claim 8, Reel teaches wherein the lifting frame is comprised of a plurality of bollard receivers (6 and 7), wherein each of the plurality of bollard receivers is adapted to receive one of the plurality of bollards.
In Re Claim 9, Reel teaches wherein the lifting frame is comprised of a plurality of upper bollard (20 on 6, Fig. 5 and Fig. 2) receivers and a plurality of lower bollard receivers (20 on 7, Fig. 5 and Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reel and in view of Alexon 3,298,541.
In Re Claim 6, Reel teaches the system of Claim 1 as discussed above.
Reel does not teach a second projection heavier than a first projection. 
However, Alexon teaches a second projection (68) heavier than a first projection (66). (Fig. 4)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a second projection heavier than the first projection in the system of Reel as taught by Alexon in order to better secure a bollard shape 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reel and in view of Van Huet 3,432,041.
In Re Claim 7, Reel teaches the system of Claim 1 as discussed above.
Reel does not teach the plurality of claims configured to be tightened against the plurality of bollards when in the engaged position.
However, Van Huet teaches the plurality of clamps configured to be tightened (tightening nut 17 tightens the clamps) against the plurality of bollards when in the engaged position. (see fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use clamps configured to be tightened in the system of Reel as taught by Van Huet in order to compensate for differences in sizes of bollards.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reel and in view of Fisher et al. 10,427,916.
In Re Claim 10, Reel teaches the system of Claim 1 as discussed above.
Reel does not teach a coupler (24) connected between the lifting frame (22) and the arm (21), and an actuator (23) connected to the lifting frame for rotating the lifting frame with respect to the arm about the coupler.
However, Fisher et al. teach a coupler (24) connected between the lifting frame (22) and the arm (21), and an actuator (23) connected to the lifting frame for rotating the lifting frame with respect to the arm about the coupler. (See Fig. 4)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to a coupler and actuator to the system of Reel as taught by Fisher et al. in order to place and pick up bollards from and to various positions.
Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reel and in view of Van Huet 3,432,041.
In Re Claim 12, Reel teaches a bollard lifting system for lifting a plurality of bollards, wherein the plurality of bollards are spaced-apart with a plurality of gaps between the plurality of bollards, wherein each of the plurality of gaps is elongated and parallel to the plurality of bollards, comprising:		a vehicle (truck, Column 7, Lines 65-70) adapted to traverse a ground surface, wherein the vehicle includes an arm (3, Fig. 3) extending from the vehicle and a plurality of wheels or a plurality of tracks connected to a motor;										a lifting frame (7, Fig. 4) connected to the arm of the vehicle, wherein the lifting frame includes a plurality of bollard receivers (20 on 6 and 7, Fig. 5 and Fig. 2), wherein each of the plurality of bollard receivers is adapted to receive one of the plurality of bollards; and						a plurality of clamps (25, 26, Fig. 4) rotatably connected to the lifting frame, wherein each of the plurality of clamps are rotatable between a released position (Fig. 4) and an engaged position (Fig. 5);		wherein each of the plurality of clamps has a first projection (26) and a second projection (27) extending from a shaft (28), wherein the first projection extends in a direction opposite of the second projection; (See Fig. 5)										wherein the first projection includes a first hooked end (Fig. 5) to engage one of the plurality of bollards and wherein the second projection includes a second hooked end (Fig. 5) to engage another of the plurality of bollards;												wherein when the plurality of clamps are in the released position the plurality of clamps are parallel with the plurality of gaps and the plurality of bollards; (See Fig. 4) 					wherein when the plurality of clamps are in the released position the plurality of clamps are configured to allow the plurality of clamps to pass through the plurality of gaps between the plurality of bollards; (See Fig. 4) 												wherein when the plurality of clamps are in the engaged position the plurality of clamps are crosswise with respect to the plurality of gaps and the plurality of bollards; (See Fig. 5) 			wherein when the plurality of clamps are in the engaged position the plurality of clamps are configured to prevent the plurality of clamps from passing through the plurality of gaps between the plurality of bollards; (See Fig. 5) 										wherein when the plurality of clamps are in the engaged position and extending through the plurality of gaps between the plurality of bollards, the plurality of bollards are removably connected to the lifting frame by the plurality of clamps and the vehicle is able to lift the plurality of bollards. (Column 7, Line 65-Column 8, Line 6)
Reel does not teach wherein the plurality of clamps are configured to be tightened against the plurality of bollards when in the engaged position;	
However, Van Huet teaches the plurality of clamps configured to be tightened (tightening nut 17 tightens the clamps) against the plurality of bollards when in the engaged position. (see fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use clamps configured to be tightened in the system of Reel as taught by Van Huet in order to compensate for differences in sizes of bollards.
In Re Claim 13, Reel teaches wherein when the plurality of clamps are in the released position the plurality of clamps are vertically orientated, (See Fig. 4) and wherein when the plurality of clamps are in the engaged position the plurality of clamps are horizontally orientated. (See Fig. 5) 
In Re Claim 14, Reel teaches wherein the released position is ninety degrees with respect to the engaged position. (See Fig. 4 and See Fig. 5) 
In Re Claim 15, Reel teaches wherein each of the plurality of clamps is comprised of a T-shaped structure. (See Fig. 5) 
In Re Claim 17, Reel teaches wherein the lifting frame is comprised of a plurality of upper bollard (20 on 6, Fig. 5 and Fig. 2) receivers and a plurality of lower bollard receivers (20 on 7, Fig. 5 and Fig. 2).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reel/Van Huet and in view of Alexon 3,298,541.
In Re Claim 16, Reel/Van Huet teaches the system of Claim 12 as discussed above.
Reel/Van Huet does not teach a second projection heavier than a first projection. 
However, Alexon teaches a second projection (68) heavier than a first projection (66). (Fig. 4)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a second projection heavier than the first projection in the system of Reel/Van Huet as taught by Alexon in order to better secure a bollard shape.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reel/Van Huet and in view of Fisher et al.
In Re Claim 18, Reel/Van Huet teaches the system of Claim 1 as discussed above.
Reel/Van Huet does not teach a coupler (24) connected between the lifting frame (22) and the arm (21), and an actuator (23) connected to the lifting frame for rotating the lifting frame with respect to the arm about the coupler.
However, Fisher et al. teach a coupler (24) connected between the lifting frame (22) and the arm (21), and an actuator (23) connected to the lifting frame for rotating the lifting frame with respect to the arm about the coupler. (See Fig. 4)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to a coupler and actuator to the system of Reel/Van Huet as taught by Fisher et al. in order to place and pick up bollards from and to various positions.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reel and in view of Van Huet 3,432,041.
In Re Claim 20, Reel teaches a bollard lifting system for lifting a plurality of bollards, wherein the plurality of bollards are spaced-apart with a plurality of gaps between the plurality of bollards, wherein each of the plurality of gaps is elongated and parallel to the plurality of bollards, comprising:		a vehicle (truck, Column 7, Lines 65-70) adapted to traverse a ground surface, wherein the vehicle includes an arm (3, Fig. 3) extending from the vehicle and a plurality of wheels or a plurality of tracks connected to a motor;											a lifting frame (7, Fig. 4) connected to the arm of the vehicle, wherein the lifting frame includes a plurality of bollard receivers (20 on 6 and 7, Fig. 5 and Fig. 2), wherein each of the plurality of bollard receivers is adapted to receive one of the plurality of bollards; and						a plurality of clamps (25, 26) rotatably connected to the lifting frame, wherein each of the plurality of clamps are rotatable between a released position (Fig. 4) and an engaged position (Fig. 5);		wherein each of the plurality of clamps has a first projection (25) and a second projection (26) extending from a shaft (28), wherein the first projection extends in a direction opposite of the second projection;											wherein each of the plurality of clamps is comprised of a T-shaped structure; (Fig. 5)	 		wherein the first projection includes a first hooked end to engage one of the plurality of bollards and wherein the second projection includes a second hooked end to engage another of the plurality of bollards; (See Fig. 5) 												wherein when the plurality of clamps are in the released position the plurality of clamps are parallel with the plurality of gaps and the plurality of bollards; (See Fig. 4)					wherein when the plurality of clamps are in the released position the plurality of clamps are configured to allow the plurality of clamps to pass through the plurality of gaps between the plurality of bollards; (See Fig. 4)											wherein when the plurality of clamps are in the engaged position the plurality of clamps are crosswise with respect to the plurality of gaps and the plurality of bollards; (See Fig. 5) 			wherein when the plurality of clamps are in the engaged position the plurality of clamps are configured to prevent the plurality of clamps from passing through the plurality of gaps between the plurality of bollards; (See Fig. 5) 										wherein when the plurality of clamps are in the engaged position and extending through the plurality of gaps between the plurality of bollards, the plurality of bollards are removably connected to the lifting frame by the plurality of clamps and the vehicle is able to lift the plurality of bollards;		wherein the released position is ninety degrees with respect to the engaged position. (Column 7, Line 65-Column 8, Line 6)
Reel does not teach wherein the plurality of clamps are configured to be tightened against the plurality of bollards when in the engaged position;	
However, Van Huet teaches the plurality of clamps configured to be tightened (tightening nut 17 tightens the clamps) against the plurality of bollards when in the engaged position. (see fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use clamps configured to be tightened in the system of Reel as taught by Van Huet in order to compensate for differences in sizes of bollards.
Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Reinhart et al. teach a vehicle with a lifting frame with clamps for inserting between items to be lifted.
Jantzen teaches a lifting frame of a vehicle with for transporting building materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652